PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/426,722
Filing Date: 30 May 2019
Appellant(s): Stultz et al.



__________________
Fred G. Pruner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 1, 2, 5-9, 12-14, and 17-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Bulusu et al. (US# 2011/0154103).
Regarding claim 1, Bulusu et al. teaches a method comprising: powering on a computer system associated with the memory [POST or OS; 0018]; 
In a pre-operating system environment of the computer system [0011: mirrored portion information used by OS, by way of memory configuration tables provided to the OS at runtime; 0012;  
retrieving options for configuring the memory [0018, lines 10-23; system startup and BIOS initialization];
assigning a first reliability setting to a first segment of the memory  that is defined by a first starting address and a first length [0019; partial mirroring with settings indicating mirrored/unmirrored regions];
assigning a second reliability setting to a second segment of the memory that is defined by a second starting address and a second length, wherein the second reliability setting indicates greater reliability than the first reliability setting [0019; partial mirroring with settings indicating mirrored/unmirrored regions; see also 0011];
allocating the second segment of the memory to an operating system kernel of an operating system [0019; OS accessing mirrored/unmirrored locations; 0018, lines 8-10: OS kernel load] and
booting the operating system [0012, OS at runtime; 0018, OS kernel], wherein the booting comprises communicating a data structure (tables) containing the first reliability setting and the second reliability setting to the operating system [OS loads memory configuration tables from BIOS at runtime, 0012].

Regarding claim 2, Bulusu et al. teaches wherein the first pre-defined reliability setting and the second pre-defined reliability setting are based on a [[RAS]] resiliency, accessibility, serviceability (RAS) standard [0023; false positive with performance level and metrics].
Regarding claim 5, Bulusu et al. teaches method further comprising mirroring the second segment of the memory based on the second reliability setting [0017, lines 1-9].


reconfiguring the second segment of the memory to stop the mirroring in response to the failure [0023; false positive to break mirror].

Regarding claim 7, Bulusu et al. teaches receiving, from a user via a user interface, an indication of a performance goal for an application;
allocating the first segment of the memory to the application based on the performance goal and the first reliability setting; and
presenting an alert to the user indicating that the allocating of the first segment of the memory will take effect after the computer system associated with the memory is rebooted [0016; mirroring and memory hop benefit set in BIOS; one of ordinary skill in the art would recognize that upon reconfiguring BIOS a message is produced informing user of saving changes that will take effect immediately upon saving and reboot].

Regarding claim 8, Bulusu et al. teaches a computer system comprising: a processor [0028]; and
a memory containing instructions thereon that, when executed by the
processor, cause the processor to perform a set of actions comprising:
powering on the computer system, 
In a pre-operating system environment of the computer system [0011: mirrored portion information used by OS, by way of memory configuration tables provided to the OS at runtime; 0012;  also, other system software may perform mirroring (e.g., BIOS) 0018; see also 0016 for mirroring settings found in BIOS];

assigning a first reliability setting to a first segment of the memory  that is defined by a first starting address and a first length [0019; partial mirroring with settings indicating mirrored/unmirrored regions];
assigning a second reliability setting to a second segment of the memory that is defined by a second starting address and a second length, wherein the second reliability setting indicates greater reliability than the first reliability setting [0019; partial mirroring with settings indicating mirrored/unmirrored regions; see also 0011];
allocating the second segment of the memory to an operating system kernel of an operating system [0019; OS accessing mirrored/unmirrored locations; 0018, lines 8-10: OS kernel load] and
booting the operating system [0012, OS at runtime; 0018, OS kernel], wherein the booting comprises communicating a data structure (tables) containing the first reliability setting and the second reliability setting to the operating system [OS loads memory configuration tables from BIOS at runtime, 0012].

Regarding claim 9, Bulusu et al. teaches wherein the first reliability setting and the second reliability setting are based on a resiliency, accessibility, serviceability (RAS) standard [0023; false positive with performance level and metrics].

Regarding claim 12, Bulusu et al. teaches wherein the set of actions further comprises:
mirroring the second segment of the memory based on the second reliability setting [0017, lines 1-9].


retrieve options for configuring a memory associated with a computer system:
In a pre-operating system environment of the computer system [0011: mirrored portion information used by OS, by way of memory configuration tables provided to the OS at runtime; 0012;  also, other system software may perform mirroring (e.g., BIOS) 0018; see also 0016 for mirroring settings found in BIOS];
retrieving options for configuring the memory [0018, lines 10-23; system startup and BIOS initialization];
assigning a first reliability setting to a first segment of the memory  that is defined by a first starting address and a first length [0019; partial mirroring with settings indicating mirrored/unmirrored regions];
assigning a second reliability setting to a second segment of the memory that is defined by a second starting address and a second length, wherein the second reliability setting indicates greater reliability than the first reliability setting [0019; partial mirroring with settings indicating mirrored/unmirrored regions; see also 0011];
allocating the second segment of the memory to an operating system kernel of an operating system [0019; OS accessing mirrored/unmirrored locations; 0018, lines 8-10: OS kernel load] and
booting the operating system [0012, OS at runtime; 0018, OS kernel], wherein the booting comprises communicating a data structure (tables) containing the first reliability setting and the second reliability setting to the operating system [OS loads memory configuration tables from BIOS at runtime, 0012].



Regarding claim 17, Bulusu et al. teaches wherein executing the programming further causes the processor to mirror the second segment of the memory based on the second reliability setting [0017, lines 1-9].

Regarding claim 18, Bulusu et al. teaches wherein executing the programming further causes the processor to: detect a failure of a portion of the second segment of the memory; and reconfigure the second segment of the memory to stop the mirroring in response to the failure [para 0023; breaking the mirror on false positive].

Regarding claim 19, Bulusu et al. teaches wherein executing the programming further causes the processor to:
receive, from a user via a user interface, an indication of a performance goal for an application; and
allocate the first segment of the memory to the application based on the performance goal and the first reliability setting  [0016; mirroring and memory hop benefit set in BIOS; one of ordinary skill in the art would recognize that upon reconfiguring BIOS a message is produced informing user of saving changes that will take effect immediately upon saving and reboot].

Regarding claim 20, Bulusu et al. teaches wherein to present an alert to the user indicating that the allocating of the first segment of the memory will take effect after the computer system is rebooted  .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US# 2011/0154103) in view of Blankenship et al. (US# 2011/0066919).
Regarding claims 3, 10, and 15, Bulusu et al. teaches memory data correction [0002] but fails to teach applying double device data correction (DDDC) to the second segment of the memory based on the second reliability setting.  Blankenship et al. teaches applying double device data correction (DDDC) to the second segment of the memory based on the second reliability setting [0032].  Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Bulusu et al. and Blankenship et al. before them at the time the invention was made, to modify the system of Bulusu et al. to include the double device data correction of Blankenship et al., because then a form of data correction to DRAM devices may be included [4-bit; 0032].

Regarding claims 4, 11, and 16, Blankenship et al. teaches applying single device data correction (SDDC) to the second segment of the memory based on the second reliability setting [0032]
(2) Response to Argument
The Appellant has indicated on page 11 of the Appeal Brief filed April 9, 2021, in relation to claims 1, 8 and 13, that the Bulusu et al. reference fails to disclose, in a pre-operating system environment of a computer system, assigning reliability settings to a first segment of memory and a second of memory.  The Examiner respectfully disagrees.  As previously noted in the Office Action of February 12, 2021, tables that describe the memory configuration can be provided to the Operating System at runtime [Bulusu et al., para 0012], meaning that the memory configuration tables that will be used by the Operating System when the OS executes have been previously created, and are thus contained within operations that occur in a pre-operating system environment.  The memory configuration described in paragraph [0012] and Figure 1 is further detailed in paragraph [0011], where (small) portions of memory are allocated for mirroring.   Paragraph [0011] teaches that a first bank and a second bank may support a first portion and it’s mirror portion, respectively.  The Operating System may determine that this configuration is the current configuration for the computer system as runtime (booting of the OS) [0012].  It is this mirroring that corresponds to the reliability setting as claimed in order to provide a level of redundancy [0019, lines 1-3], and as seen further in paragraph [0019] the Operating System may reference which data segment regions are mirrored and which data segment regents may be mirrored [0019, lines 18-23].  The first and second assigned reliability settings may apply to the memory locations assigned for mirroring and not mirroring, both for mirroring, or both for not mirroring as the claim does not specify that the first and second reliability settings must be the same or different.  Therefore the Bulusu et al. reference teaches assigning reliability settings (mirroring) to portions of data (banks) in a pre-operating system (tables contain memory configuration are provided to the OS at runtime) that are used by the OS after the OS has booted.  
While Applicant’s Disclosure does not explicitly recite and describe what the claimed “pre-operating system environment” comprises, the Examiner has interpreted this phrase to indicate an 

Regarding Applicant’s Arguments attributed to claims 2, 9, and 14, which begins on page 13 of the Appeal Brief field April 9, 2021, in that the Bulusu et al. reference fails to teach that the reliability settings are based on a reliability, accessibility, serviceability standard, the Examiner respectfully disagrees.  As noted above, Bulusu et al. teaches memory mirroring to created reliable redundancy.  Also disclosed above is that Bulusu et al. teaches that the memory configuration may be accessed before or after the Operating System has been booted (accessibility), and that changes may be made to the memory configuration may also be made (serviceability) [Bulusu et al., 0015].  Therefore Bulusu et al. teaches the claim limitations as recited.

Regarding Applicant’s Arguments attributed to claim 7, which begins on page 15 of the Appeal Brief filed April 9, 2021, in that the Bulusu et al. reference fails to teach the receiving, allocating, and presenting claim limitations, the Examiner respectfully disagrees.  As previously indicated by the Examiner in the Office Action of February 12, 2021,  one of ordinary skill in the art would recognize that the changing of values in the BIOS corresponds to the claimed subject matter.  Bulusu et al. teaches that the mirroring and memory hop benefit is set in the BIOS [Bulusu 0016].  As one of ordinary skill in the art 

Regarding Applicant’s Arguments attributed to claim 19, which begins on page 16 of the Appeal Brief field April 9, 2021, in that the Bulusu et al. reference fails to teach the receiving and allocating claim limitations, the Examiner respectfully disagrees.  The receive and allocate claim limitations mirror the claim limitations found in claim 7, and are taught by Bulusu et al. as shown in the preceding paragraph.  Therefore Bulusu et al. teaches the claim limitations as recited.

Regarding Applicant’s Arguments attributed to claims 5, 6, 12, 17, 18, and 20, which begins on page 18 of the Appeal Brief field April 9, 2021, in that the Bulusu et al. reference fails to teach the claims from which they depend, the Examiner respectfully disagrees in accordance with the explanations as disclosed supra.  Therefore Bulusu et al. teaches the claim limitations as recited.

Regarding Applicant’s Arguments attributed to claims 3, 4, 10, 11, 15 and 16, which begins on page 18 of the Appeal Brief field April 9, 2021, in that the Bulusu et al. reference fails to teach the claims 
Regarding claims 3, 10, and 15, Bulusu et al. teaches DRAM and DIMM memories [0010] that are available for mirroring [0011], which the Examiner has indicated above applies to the reliability setting.  The Blankenship et al. reference has been introduced to teach applying double data device correction (DDDC) as it applies to both mirrored and unmirrored memory based upon DRAM size to further increase the amount of reliability associated with the reliability setting (mirroring) of Bulusu et al.  The DDDC setting of Blankenship et al. is employed by the user according to a channel mode [0032].
Regarding claims 4, 11, and 16, Bulusu et al. teaches DRAM and DIMM memories [0010] that are available for mirroring [0011], which the Examiner has indicated above applies to the reliability setting.  The Blankenship et al. reference has been introduced to teach applying single data device correction (SDDC) as it applies to both mirrored and unmirrored memory based upon DRAM size to further increase the amount of reliability associated with the reliability setting (mirroring) of Bulusu et al.  The SDDC setting of Blankenship et al. is employed by the user according to a channel mode [0032].
Therefore Bulusu et al. teaches the claim limitations as recited.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN R PEUGH/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
June 3, 2021
Conferees:
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.